DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Display device and driving method with different sensor driving frequencies according to proximity, touch and image type”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 13 and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oh et al. in US 2016/0188142 (hereinafter Oh).

Regarding claim 1, Oh discloses a display device (Oh’s par. 8) comprising: 
a display panel (Oh’s Figs. 1-2 and par. 29, 36: see 10) configured to display an image (Oh’s par. 37); 
an input sensor on the display panel (Oh’s par. 33: touch screen device) and configured to operate in a first sensing mode (Oh’s Fig. 6 and par. 51-52: normal mode) or a second sensing mode different from the first sensing mode (Oh’s Fig. 6 and par. 53: sleep mode); and 
a sensor controller (Oh’s Figs. 1-2 and par. 35: see 50, 60 and 70) configured to drive the input sensor (Oh’s Fig. 2 and par. 52-54), 
wherein the sensor controller (Oh’s Fig. 2: see 50) is configured to drive the input sensor (Oh’s Fig. 2: see 10) under a first driving condition (Oh’s Fig. 6 and par. 54, 76: touch driving frequency 40Hz) different from a driving condition (Oh’s Fig. 6 and par. 74: touch driving frequency 60Hz) of the first sensing mode (Oh’s Fig. 6 and par. 52, 74: normal mode) in response to the second sensing mode being entered (Oh’s Fig. 6 and par. 76: following mode change from normal mode to sleep mode), and 
the sensor controller (Oh’s Fig. 2: see 50) is configured to change the first driving condition (Oh’s Fig. 6 and par. 54, 76: touch driving frequency 40Hz) to a second driving condition different from the first driving condition (Oh’s Fig. 6 and par. 55, 80: touch driving frequency 20Hz) according to a specific event (Oh’s Fig. 6 and par. 55, 82: see TRD≥VR2) which occurs after entering the second sensing mode (Oh’s Fig. 6: see change from normal mode to sleep mode).

Regarding claim 16, Oh discloses a method of driving a display device (Oh’s par. 8), the method comprising: 
displaying an image (Oh’s par. 37) through a display panel (Oh’s Figs. 1-2 and par. 29, 36: see 10); and 
driving an input sensor on the display panel (Oh’s par. 33: touch screen device) in a first sensing mode (Oh’s Fig. 6 and par. 51-52: normal mode) or a second sensing mode different from the first sensing mode (Oh’s Fig. 6 and par. 53: sleep mode), wherein the driving of the input sensor comprises: 
driving the input sensor (Oh’s Fig. 2: see 10) under a first driving condition (Oh’s Fig. 6 and par. 54, 76: touch driving frequency 40Hz) different from a driving condition (Oh’s Fig. 6 and par. 74: touch driving frequency 60Hz) of the first sensing mode (Oh’s Fig. 6 and par. 52, 74: normal mode) in response to the second sensing mode being entered (Oh’s Fig. 6 and par. 76: following mode change from normal mode to sleep mode); and 
changing first driving condition (Oh’s Fig. 6 and par. 54, 76: touch driving frequency 40Hz) to a second driving condition (Oh’s Fig. 6 and par. 55, 80: touch driving frequency 20Hz) according to a specific event (Oh’s Fig. 6 and par. 55, 82: see TRD≥VR2) which occurs after entering the second sensing mode (Oh’s Fig. 6: see change from normal mode to sleep mode).

Regarding claims 2 and 17, Oh discloses wherein the input sensor (Oh’s Fig. 2: see 10) is configured to operates at a first sensing frequency (Oh’s Fig. 6 and par. 74: touch driving frequency 60Hz) in the first sensing mode (Oh’s Fig. 6 and par. 51-52: normal mode), and the input sensor (Oh’s Fig. 2: see 10) is configured to operate at a second sensing frequency lower than the first sensing frequency (Oh’s Fig. 6 and par. 54, 76: touch driving frequency 40Hz) under the first driving condition (Oh’s Fig. 6 and par. 54, 76: touch driving frequency 40Hz) of the second sensing mode (Oh’s Fig. 6 and par. 53: sleep mode).

Regarding claim 13, Oh discloses further comprising: 
a panel driver (Oh’s Fig. 1 and par. 35: see 20-40) configured to drive the display panel (Oh’s par. 43-45); and 
a main controller (Oh’s Fig. 1 and par. 35: see 40, 70) configured to provide a vertical synchronization signal to the panel driver (Oh’s par. 44-45).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Oh.
Oh fails to explicitly disclose the sensor controller configured to receive the vertical synchronization signal from the main controller, to synchronize the input sensor with the display panel according to the vertical synchronization signal in the second sensing mode.
However, Oh does disclose that the vertical synchronization signal defines a frame period and is sent from the main processor (Oh’s par. 45); Oh also discloses synchronizing the input sensor with the display panel according to the frame period (Oh’s Fig. 4B and par. 43, 45, 53: see TP which is the driving of the input sensor and frame with blank period BP which are periods of the display panel) in the second sensing mode, and to drive the input sensor (Oh’s Fig. 4B and par. 53).  
Therefore, it would have been obvious to one of ordinary skill in the art for Oh’s sensor controller (Oh’s Figs. 1-2 and par. 35: see 50) to be configured to receive the vertical synchronization signal (upon combination, in order to separate the frame period per Oh’s par. 53, where the frame period is defined by the vertical synchronization signal per par. 45) from the main controller (Oh’s Fig. 1 and par. 45: see 70), to synchronize the input sensor (Oh’s Figs. 1-2: see 10 and Fig. 4B per par. 43: see TP) with the display panel (Oh’s Fig. 4B and par. 43, 45, 53: see frame period) according to the vertical synchronization signal (Oh’s par. 45: vertical synchronization signal defines a frame period as shown in Fig. 4B) in the second sensing mode (Oh’s Fig. 4B and par. 43, 53: sleep mode), and to drive the input sensor (Oh’s Fig. 4B and par. 53: see TP);
in order to obtain the predictable result of allowing the sensor controller (Oh’s Fig. 2: see 50) to separate the frame period (Oh’s par. 53) when the frame period is defined by the vertical synchronization signal (Oh’s par. 45).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Oh in view of Zanone et al. in US 2012/0127124 (hereinafter Zanone).
Oh discloses wherein the first sensing mode (Oh’s Fig. 6 and par. 51-52: normal mode) is a touch sensing mode (Oh’s Fig. 4A and par. 51: see TP) detecting coordinate information of a touch input (Oh’s par. 60). 
Oh fails to disclose the second sensing mode is a proximity sensing mode detecting an approaching of an object. 
However, in the same field of endeavor of reducing power consumption in touch screens, Zanone discloses a touch sensing mode with a high scan rate (Zanone’s Fig. 3 and par. 39: touchpad mode s310 with high polling rate) and a proximity sensing mode detecting an approaching of an object (Zanone’s Fig. 3 and par. 40-41: Low power modes s320 and s330 with lower second and third polling rates).
Therefore, it would have been obvious to one of ordinary skill in the art, for Oh’s second sensing mode (Oh’s Fig. 6 and par. 53: sleep mode) to be a proximity sensing mode detecting an approaching of an object (Zanone’s Fig. 3 and par. 40-41: Low power modes s320 and s330 with lower second and third polling rates), in order to obtain Oh’s intended result of reduction of power consumption (Oh’s par. 49, 59)(Zanone’s par. 5) and achieve the benefit proximity detection (Zanone’s par. 24) as Oh also states that a touch is expected to modify the frequency (Oh’s par. 83).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Oh in view of Jo et al. in US 2021/0191555 (hereinafter Jo).
Oh discloses wherein the sensor controller (Oh’s Fig. 2: see 50) is configured to: 
provide, in the first sensing mode (Oh’s Figs. 4A, 6: normal mode), the input sensor with a first sensing transmission signal having a first voltage level (Oh’s Fig. 4A: see TS1-TSP).
Oh fails to disclose in the second sensing mode, the input sensor with a second sensing transmission signal having a second voltage level different from the first voltage level.
However, in the same field of endeavor of normal and sleep modes of touch sensors, Jo discloses a sensing transmission signal in a sleep mode having a voltage level different from the voltage level in the normal mode (Jo’s Fig. 6 and par. 131, 139-140).
Therefore, it would have been obvious to one of ordinary skill in the art, that in Oh’s second sensing mode (Oh’s Fig. 4B, 6: sleep mode), the input sensor is provided with a second sensing transmission signal having a second voltage level different from the first voltage level (Jo’s Fig. 6 and par. 131, 139-140: sleep mode and amplitude of LFD different from normal mode); 
in order to obtain the benefit of further reducing power in the sleep mode by basing the driving voltage only on a logic voltage VCC of a driving controller of a master combined IC (Jo’s par. 140).

Claims 4 and 18 is rejected under 35 U.S.C. 103 as being unpatentable over Oh in view of Jo as applied above, in further view of Kobayashi et al. in US 2018/0204532 (hereinafter Kobayashi).
Oh in view of Jo fail to disclose wherein the display panel is configured to operate in a first display mode or a second display mode different from the first display mode, wherein the display panel is configured to operate at a first driving frequency in the first display mode, and the display panel is configured to operate at a second driving frequency higher than the first driving frequency in the second display mode.
However, in the related field of endeavor of display devices, Kobayashi discloses: 
Wherein the display panel (Kobayashi’s par. 157 equivalent to Oh’s Figs. 1-2: see 10) configured to operate in a first display mode (Kobayashi’s par. 110: still image) or a second display mode different from the first display mode (Kobayashi’s par. 110: moving image), wherein the display panel is configured to operate at a first driving frequency in the first display mode (Kobayashi’s par. 110: decreased frame frequency when still image), and the display panel is configured to operate at a second driving frequency higher than the first driving frequency in the second display mode (Kobayashi’s par. 110: increased frame frequency when moving image).
Therefore, it would have been obvious to one of ordinary skill in the art, to use different driving frequencies for still image and moving images (as taught by Kobayashi) in Oh in view of Jo’s device and method, in order to obtain Oh’s intended objective of reducing power consumption (Oh’s par. 49, 59)(Kobayashi’s par. 110).

Allowable Subject Matter
Claims 5-12 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 5,  the prior art fails to disclose ALL limitations of claims 1-4 in addition to “wherein the sensor controller is configured to determine, after the second sensing mode is entered, whether or not the display panel operates in the first display mode or operates in the second display mode”. Dependent claims 6-12 are indicated as allowable for at least the same reason.
Regarding claim 19, the prior art fails to disclose ALL limitations of claims 16-18 in addition to “after the second sensing mode is entered, whether the display panel operates in the first display mode or operates in the second display mode, wherein the second driving condition comprises a low-frequency driving condition under which the input sensor is driven at a third sensing frequency lower than the second sensing frequency and a synchronization driving condition under which the input sensor is driven in synchronization with the display panel”.
Dependent claim 20 is indicated as allowable for at least the same reason.
Oh discloses the second sensing period as the sleep mode (Oh’s Fig. 4B, 6) where the gate lines and data lines are idle (Oh’s par. 49) and therefore, it is not obvious for the display to be operating in either a still or moving image (Kobayashi’s par. 110), as it would be necessary for claims 5 and 19.
Shikata et al. in US 2021/0149540 Fig. 4 discloses different display frame rates in synchronization with proximity sensing, but fails to disclose the limitations of claims 1+2+3.
Nor does any other prior art disclose the combination of the sensing periods, the driving frequencies and the display modes as necessary for claims 5 and 19.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Noguchi et al. in US 2018/0164946 (Fig. 58) related to different driving frequencies in different modes, Nathan et al. in US 2015/0234446 (par. 21, 23) directed to different voltages in different modes and Al-Dahle et al. in US 9,268,433 (Figs. 7-9) directed to different display and touch in standard and low power modes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Liliana Cerullo whose telephone number is (571)270-5882. The examiner can normally be reached 8AM to 3PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LILIANA CERULLO/Primary Examiner, Art Unit 2621